Matter of Timothy G. (New York State Off. of Children & Family Servs.) (2014 NY Slip Op 06822)
Matter of Timothy G. (New York State Off. of Children & Family Servs.)
2014 NY Slip Op 06822
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-09687
 (Index No. 2282/13)

[*1]In the Matter of Timothy G. (Anonymous), et al., petitioners,
and New York State Office of Children and Family Services, et al., respondents.
Janet A. Gandolfo, Sleepy Hollow, N.Y., for petitioners.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and David Lawrence III of counsel), for respondents.
DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Children and Family Services dated January 9, 2013, which, after a hearing, denied the petitioners' application to amend and seal an indicated report maintained by the New York State Central Register of Child Abuse and Maltreatment.
ADJUDGED that the petition is granted, on the law, with costs, the determination is annulled, and the matter is remitted to the respondent to amend the indicated report to an unfounded report and to seal the amended report.
"At an administrative hearing to determine whether a report of child abuse or maltreatment is substantiated, the allegations in the report must be established by a fair preponderance of the evidence" (Matter of Marie A.P. v Nassau County Dept. of Social Servs., 100 AD3d 1003, 1003-1004). Our review of the determination of the Commissioner of the New York State Office of Children and Family Services that the petitioners maltreated the subject child is limited to whether the determination was supported by substantial evidence (see Matter of Johnson v New York State Off. of Children & Family Servs., 118 AD3d 884; Matter of Marie A.P. v Nassau County Dept. of Social Servs., 100 AD3d at 1004). "Substantial evidence means such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact" (Matter of Marie A.P. v Nassau County Dept. of Social Servs., 100 AD3d at 1004 [internal quotation marks omitted]).
The determination that the petitioners maltreated the subject child was not supported by substantial evidence (see id.). The petitioners' conduct with respect to the subject child did not, under the circumstances here, constitute maltreatment (see Matter of Brian M. v New York State Off. of Children & Family Servs., 98 AD3d 743; Matter of M.C. v New York State Off. of Children & Family Servs., 93 AD3d 665).
MASTRO, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court